TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00313-CV




TLF 2003 d/b/a or f/d/b/a The Madison Commercial Group, et al., Appellants

v.

Texas Commercial Energy, Appellee





FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
NO. 282,767, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N

                        This Court has received a copy of a Suggestion of Bankruptcy filed in the trial court
by The Madison Commercial Group, stating that “Powers Companies, Inc. d/b/a Madison
Commercial Group” filed for bankruptcy on April 26, 2005.  Appellants informed this Court that
Powers Companies, Inc. owned “The Madison Commercial Group, which is the primary Appellant
in this case,” and that a stay is proper under 11 U.S.C.A. § 362(a) (West 2004).  Appellee responds
that:  The Madison Commercial Group did not appear to be a legal entity; if it were, it was not a
party to this cause; and “[e]ach of the Defendant/Appellants in this cause was alleged by Plaintiff
to being [sic] doing business as The Madison Commercial Group, but no such entity is separately
named.”  Appellee asserts that the bankruptcy filing of Powers Companies, Inc. should not result in
a stay in this cause.
                        Due to the apparent confusion as to the nature of The Madison Commercial Group,
its relationship to the individual appellants, and the relationship of Powers Companies, Inc. to the
parties and this cause, we abate the appeal.  Any party wishing to reinstate the appeal should provide
this Court with an order from the bankruptcy court determining that the suggestion of bankruptcy
does not apply to this case and therefore there is no applicable stay under 11 U.S.C.A. § 362(a).
 
 
                                                                        __________________________________________
                                                                        David Puryear, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Filed:   October 19, 2005